DETAILED ACTION
1.	Claims 1-24 of application 16/791,692, filed on 14-February-2020, are presented for examination.  The IDSs received on 14-February-2020 and 11-June-2020 have been considered.  The present application is a CON of application 16/569,072, filed on 12-September-2019, now USP 10,597,074, which is a CON of application 15/686,606, filed on 25-August-2017, now USP 10,450,001.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Specification Objections
2.	The specification is objected to because of the following informalities:
	In view of the fact that continuation information was provided in paragraph [0001] of the specification, the continuation information should be updated to reflect the current patent status of parent applications 16/569,072 and 15/686,606, which are now USP 10,597,074 and 10,450,001 respectively.  Appropriate correction is required.

Double Patenting Rejections
3.1	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.2	Independent claims 1, 17 and 21 are rejected on the ground of non-statutory double patenting as being unpatentable over independent claims 1, 18-19 and 22-24 of USP 10,597,074 (the parent application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘074 patent are directed to a materials handling vehicle.  Furthermore, claims 1, 17 and 21 of the present invention share several corresponding features with claims 1, 18-19 and 22-24 of the ‘074 patent.  For instance, each of these claims share features for: a) a materials handling vehicle, b) a vehicle drive mechanism, c) an obstacle scanning tool, d) wherein the vehicle drive mechanism facilitates movement of the materials handling vehicle and materials handled by the materials handling vehicle along a travel path of an environment at a vehicle speed Sc towards a destination, e) the obstacle scanning tool comprises obstacle scanning hardware establishing a scan field, and is configured to indicate a presence of obstacles in the region of interest, and f) the obstacle scanning tool executes obstacle scanning logic.  It is noted that claims 1, 18-19 and 22-24 of the ‘074 patent include features that are not in claims 1, 17 and 21 of the present invention, and vice versa, but all of the features described above are included, at least in a similar form, in the independent claims of both the present invention and the ‘074 patent.
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1, 17 and 21 of the present invention, and claims 1, 18-19 and 22-24 of the ‘074 patent, which were present before the effective filing date of the present invention, are not 

Claim Objections
4.	In view of the rejections noted above, claims 2-16, 18-20 and 22-24 are objected to as being dependent upon a rejected base claim.

Reasons for Allowance
5.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
EP 3059650 A1  -  A movable abject controller includes a speed controller and a region changer. The speed controller Is configured to control a speed of a movable object based on whether an obstacle is in a monitor region. The region changer is configured to change a size of the monitor region based on the speed of the movable object.

EP 2428862 A1  -  The invention relates to a device for the safety control of a vehicle, in particular of a driverless vehicle, having at least one optical object sensor for detecting objects in a protective field and a control device for evaluating the signals of the at least one object sensor, and for generating control signals for the vehicle, in particular brake signals. The invention also relates to a method for the safety control of a vehicle which can be carried out with such a device.

EP 2952928 A1  -  A laser sensor, which is mounted on a mobile body and detects the presence or absence of an incoming body in monitoring areas based on reflected light with respect to measurement light scanned to the monitoring area, includes a signal input unit to receive a signal from speed sensors mounted on the mobile body, a transfer information calculation unit to calculate a speed and acceleration of the mobile body from the signal inputted to the signal 

5.2	Claims 1-24 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 17 and 21 for a materials handling vehicle, specifically including: 
(Claims 1 and 17)   “a laser scanner; 
a vehicle drive mechanism, and an obstacle scanning tool, wherein: 
the vehicle drive mechanism facilitates movement of the materials handling vehicle and materials handled by the materials handling vehicle along a travel path of an environment at a vehicle speed Sc towards a destination; 
the obstacle scanning tool comprises obstacle scanning hardware establishing a scan field, and a total filter configured to filter scan data from the scan field in a region of interest defined by the total filter based on vehicle intent and vehicle feedback, and is configured to indicate a presence of obstacles in the region of interest; 
the laser scanner executes logic to scan the environment in the scan field to generate the scan data, and transmit the scan data to the obstacle scanning tool; and 
the obstacle scanning tool executes obstacle scanning logic to 
apply the total filter to the scan data to pare down the scan data to filter scan data comprising the scan data residing within the region of interest, 
perform feature extraction of obstacle features indicative of the presence of obstacles from the filter scan data, 
identify whether any of the obstacle features intersect within the region of interest, and 
update one or more driving restrictions on the materials handling vehicle when the one or more obstacle features intersect within the region of interest.”  

(Claim 21)   “a vehicle drive mechanism, and an obstacle scanning tool, wherein:
the vehicle drive mechanism facilitates movement of the materials handling vehicle and materials handled by the materials handling vehicle along a travel path of an environment at a vehicle speed Sc towards a destination; 
the obstacle scanning tool comprises obstacle scanning hardware establishing a scan field, and a path filter establishing a filter field, and an overlay filter establishing one or more overlay fields; 
the obstacle scanning tool executes obstacle scanning logic to 
establish the filter field using the path filter, 
establish the one or more overlay fields associated with one or more zones of an intersection using the overlay filter, 
scan for obstacles in the filter field and the one or more overlay fields at the intersection,
and operate the materials handling vehicle based on intersection rules for the intersection and in response to the scan for obstacles.”

5.3	The invention provides a materials handling vehicle that can be configured and operated to follow a path.  The filter field is an area along the path, within the scan field, in which the obstacle scanning tool processes the scan data from the laser scanner, in order to identify any obstacles along the path of the materials handling vehicle in the filter field.  As the materials handling vehicle progresses along the path, the filter field changes to adapt to changes in travel direction, travel speed, steer angle, anticipated travel direction, anticipated travel speed, anticipated steer angle, and materials handling vehicle weight.  
CRNZ 1615 PAdiffering portions of the scan data from the scan field are used by the obstacle scanning tool to change the filter field to accommodate transitions in the path of the materials handling vehicle.  The obstacle scanning tool will also modify the filter field to account for any obstacles which may come into proximity to, or make contact with, equipment or load extending from the side of the materials handling vehicle. 

5.4	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-16, 18-20 and 22-24 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 17 and 21. 

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor(s), Peter Nolan can be reached at (571) 272-7016, and Thomas Black can be reached at telephone number (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661